Citation Nr: 0832636	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  00-16 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a rating in excess of 10 percent prior to 
September 23, 2005 and to a rating in excess of 20 percent 
from December 1, 2005 for degenerative joint disease of the 
right ankle.

4.  Entitlement to a temporary total disability evaluation 
based on surgical or other treatment necessitating 
convalescence beyond August 31, 2006.


(The issues of entitlement to payment of attorneys fees from 
past due benefits are the subject of a separate Board of 
Veterans' Appeals decision issued this same date.)



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from March 1981 to February 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
disabilities of the right knee and low back.  Additionally, 
the RO denied an increased rating for degenerative joint 
disease of the right ankle, evaluated as 10 percent 
disabling.

The Board issued a decision in June 2001 that, in part, 
affirmed the RO's denials of the claims.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2002, the 
Court issued an order vacating the Board's June 2001 decision 
and remanding the case for compliance with directives 
specified in a joint motion filed by the veteran's 
representative and VA's General Counsel, representing the 
Secretary.  After receiving the case back from the Court, 
the Board, in turn, remanded the claims to the RO in November 
2003 to comply with that order.

In October 2004, the case was again remanded.  In December 
2005, the RO increased the evaluation of the veteran's right 
ankle disability to 20 percent disabling effective December 
1, 2005.  The veteran was also awarded a temporary evaluation 
of 100 percent, assigned from September 23, 2005 to November 
30, 2005, and again from May 19, 2006 until August 31, 2006, 
in connection with surgical or other treatment necessitating 
convalescence for the right ankle

In April 2008, the veteran testified at a hearing before the 
undersigned Acting Veteran's Law Judge in Washington DC.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

First, the Board observes that following the RO's issuance of 
the March 2007 Supplemental Statement of the Case, the 
veteran submitted medical evidence in October 2007 pertinent 
to the veteran's claims that was not accompanied by a waiver 
of initial RO consideration.  Furthermore, in January 2008, 
the veteran's attorney wrote to the Board and requested that 
the veteran's case be sent back to the RO for review of this 
newly submitted evidence.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37.  

Next, the Board notes that the RO granted a temporary 
evaluation of 100 percent effective from May 19, 2006 to 
August 31, 2006.  In November 2007, the veteran's 
representative submitted a statement that, in part, indicated 
that the veteran wished to pursue a claim for "convalescence 
temporary benefits from June 1, 2006 to a period beyond 
September 1, 2006 in the amount of 100%."  The Board 
construes this statement as a notice of disagreement with 
regard to the December 2006 RO decision granting a temporary 
evaluation of 100 percent effective from May 19, 2006 to 
August 31, 2006.  The RO, however, has not issued to the 
veteran a statement of the case with respect to the issue of 
entitlement to a temporary total disability evaluation beyond 
August 31, 2006.  Inasmuch as the RO has not furnished the 
appellant a statement of the case that addresses the issue, a 
remand is warranted.  38 C.F.R. § 20.201, 20.300-301;  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

With respect to the veteran's right ankle claim, the Board 
notes that, in testimony before the Board in April 2008, the 
veteran set forth arguments indicating that his service-
connected right ankle disability is worse than it was at the 
time of his most recent VA examination, which occurred in 
November 2005.  Because the veteran has reported that his 
condition has worsened, the Board concludes that this matter 
must be remanded for the veteran to undergo a contemporaneous 
and thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In addition, the Board notes that an April 2007 VA treatment 
note indicated that the veteran had a hypersensitive scar on 
examination of his right ankle.  Upon remand, therefore, the 
veteran's scars in connection with his right ankle disability 
should be examined to see if a separate compensable 
evaluation is warranted.  

With respect to the veteran's back claim, the veteran 
testified before the Board that in service he was moving a 
patient on a medical ward.  The veteran indicated that the 
patient was heavy and that he strained his back in the 
incident.  A February 1982 service treatment record does 
indicate complaints of back pain.  When provided medical 
examination of the back in 1999 and 1998, the VA examiners 
commented only on the claim for secondary service connection, 
and did not comment on direct service connection or whether 
the veteran may have had an incident in service that caused a 
current back disability.  Upon remand, an additional VA 
examination is warranted to determine the current nature, 
extent and etiology of any back disability that the veteran 
may have, and to determine if the veteran's condition is 
related to or had its onset during service, or was caused by 
any of the veteran's service-connected disabilities or a 
combination thereof.

With respect to the veteran's right knee claim, the Board 
notes that the veteran was afforded VA examinations dated in 
March 1999 and March 2004.  Each examiner indicated a 
negative association between the veteran's service-connected 
right ankle and left knee, and the veteran's right knee.  
After the latest examination, however, the veteran's VA 
treatment records contain an August 2006 treatment note 
indicating that his right knee pain is likely due to his 
ankle issues.  The Board therefore concludes that a VA 
examination of the veteran's right knee should be obtained 
that includes a review of the veteran's right knee medical 
history and provides an opinion as to whether the veteran's 
has current right knee disability that is caused or 
aggravated by the veteran's service connected disabilities. 

Prior to affording the veteran updated VA examinations, the 
veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claims 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b)-(c) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c) 
(2007).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to claims for increase 
rating.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
as to the type of evidence that is needed to establish both 
a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran a 
statement of the case regarding his claim 
of entitlement to a temporary total 
disability evaluation based on surgical 
or other treatment necessitating 
convalescence beyond August 31, 2006, to 
include notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect an issue, 
in accordance with 38 C.F.R. § 19.30.

2.  The RO should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

3.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his right ankle, right knee and back.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  Regardless of the veteran's 
response, the RO should obtain the 
veteran's treatment records from the VA 
Medical Center Durham, North Carolina, 
dated from April 2007 to present.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  The veteran may 
submit medical records directly to VA.

4  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's right ankle 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should indicate whether the 
veteran has limitation of motion of the 
ankle and, if so, whether the limitation 
of motion is considered moderate or 
marked. If the ankle is ankylosed, the 
examiner should indicate the degree of 
plantar flexion or dorsiflexion, and 
whether there is any abduction, 
adduction, inversion or eversion 
deformity.  If the subastragalar or 
tarsal joint is ankylosed, the examiner 
should state whether it is in good 
weight-bearing position or poor weight-
bearing position.  If there is malunion 
of the os calcis or astragalus, the 
examiner should indicate if it is a 
moderate or marked deformity.  Finally, 
the examiner should state whether there 
has been an astragalectomy.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

With respect to any scars of the right 
ankle in connection with the veteran's 
service-connected right ankle disability, 
the examiner is asked to indicate whether 
the veteran's scar is (i) superficial, 
poorly nourished, with repeated 
ulceration, and/or (ii) superficial, 
tender and painful on objective 
demonstration?  Is the veteran's scar 
deep (e.g., associated with underlying 
tissue damage)?  Does the scar cause 
limitation of motion?  Is the scar 
superficial (e.g., not associated with 
underlying soft tissue damage) and 
unstable (e.g., where there is frequent 
loss of covering of skin over the scar)?  
Is the scar superficial (e.g., not 
associated with underlying soft tissue 
damage) and painful on examination?  
Estimate the area or areas covered by the 
scar in square inches or square 
centimeters.  Does the veteran's scar 
cause limitation of function of the 
affected part?

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

5.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran has a low back 
disability that is related to or had its 
onset during service, or is caused or 
aggravated by his service-connected 
disabilities.  All necessary special 
studies or tests should be accomplished.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any back 
disability found to be present.  

If the examiner diagnoses the veteran as 
having a back disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's back disability had its onset 
in service or within one year of service, 
or whether such condition is secondary to 
the veteran's service-connected right 
ankle or left knee disabilities.  In this 
regard, the examiner should specifically 
comment on the veteran's service medical 
records, and prior VA examinations.  The 
examiner should also comment on the 
January 2002 opinion of the private 
physician indicating that there is a 
February 1982 in-service treatment note 
that refers to a back injury that may be 
a cause of his persistent and ongoing 
back.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  
        
6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for an 
examination of the veteran's right knee.  
All necessary special studies or tests 
should be accomplished.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
right knee disability found to be 
present.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that the veteran's right knee 
disability had its onset in service or as 
a result of, or aggravated by, a service-
connected disability.  In this regard, 
the examiner is asked to consider the 
August 2006 treatment note indicating 
that his right knee pain is likely due to 
his ankle issues.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.
        
7.  After completion of the foregoing, 
the RO should again review the claims.  
If any determination remains adverse, he 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

